Thomas J




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 19, 2014

                                      No. 04-14-00110-CV

                                    Mary MOCZYGEMBA,
                                          Appellant

                                                v.

                  Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                   Appellees

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 12-10-0573-CVW
                         Honorable Donna S. Rayes, Judge Presiding


                                         ORDER
        Appellee’s brief was originally due on August 11, 2014. See TEX. R. APP. P. 38.6(b).
This court granted Appellee’s first motion for extension of time to file the brief until September
10, 2014. On September 5, 1014, Appellee filed a second motion for extension of time to file the
brief until October 10, 2014.
        Appellee’s motion for extension of time is GRANTED. Appellee’s brief must be filed
with this court by October 10, 2014. See id.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court